Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 25, 2020

The Court of Appeals hereby passes the following order:

A21D0018. IRINA TSOGLIN v. KL CAPITAL, LLC.

      On February 28, 2020, the trial court entered its “Order on Motion to Intervene
and Set Aside Judgment,” which denied Irina Tsoglin’s motion to intervene in this
action filed by KL Capital, LLC. Tsoglin filed an application for discretionary appeal
on July 30, 2020. We lack jurisdiction.
      Pretermitting whether the February 28 order was directly appealable, as posited
by Tsoglin in her application brief, this Court will grant an application for
discretionary review of a directly appealable order under OCGA § 5-6-35 (j) only if
the application is filed within 30 days of entry of the order or judgment sought to be
appealed. See OCGA § 5-6-35 (d), (j). Under ordinary circumstances, the period for
Tsoglin to file the application would have expired on Sunday, March 29, 2020, giving
her until March 30, 2020 to file the application.1 However, the Georgia Supreme
Court’s Order Declaring Statewide Judicial Emergency, effective March 14, 2020,
tolled that deadline. Sections II (A) (2) and (3) of the Third Order Extending
Declaration of Statewide Judicial Emergency provided that, “[a]ll other deadlines
imposed on litigants shall be reimposed effective as of July 14, 2020,” meaning that
in “cases that were pending before the March 14 Order, litigants will have the same
amount of time to file or act after July 14 that they had as of March 14.” (June 12,
2020). Applied herein, as of July 14, 2020, Tsoglin had 15 days remaining to file her
application, which expired on July 29, 2020. Tsoglin filed her application on July 30,


      1
      See Court of Appeals Rule 3. (“When a filing deadline falls on a Saturday [or]
Sunday, . . . the deadline is extended to the next business day.”).
2020, rendering it untimely. Accordingly, this application is hereby DISMISSED for
lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/25/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.